Citation Nr: 0823764	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from September 1997 to August 
2004.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 2005 and June 2005 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.

Procedurally, the February 2005 rating decision granted 
service connection for migraine headaches and assigned a 
noncompensable evaluation, effective August 3, 2004, the day 
after discharge from service.  In February 2005, VA received 
a letter from the veteran in which she requested that her 
migraine headaches condition be reconsidered.  She noted the 
date of the notice of the February 2005 rating decision and 
submitted private medical evidence as well.  The RO construed 
this letter as a new claim, but since this letter was 
received within one year of notice of the February 2005 
rating decision and asked for reconsideration, with 
resolution of all doubt in the veteran's favor, the Board 
construes the letter received in February 2005 as a notice of 
disagreement with regard to the initial rating assigned for 
migraine headaches in the February 2005 rating decision and 
not as a new claim for an increased rating.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The veteran's VA Form 9, Appeal to 
the Board of Veterans Appeals, was received within 60 days of 
issuance of the statement of the case.  See 38 C.F.R. 
§ 20.302 (2007).  Therefore, the February 2005 rating 
decision is on appeal before the Board.

The June 2005 rating decision also denied the veteran's claim 
of entitlement to service connection for hypertension.  A 
statement of the case, issued in May 2006, included this 
issue.  However, on her substantive appeal, the veteran 
limited the appeal only to the issues of migraines and 
asthma.  As such, this issue is not for consideration in this 
decision.  However, the other issues on appeal continue as 
are reflected on the title page.

Additional pertinent evidence relating to the veteran's 
service connection claim for asthma was received by the Board 
in May 2008, after the expiration of a 90-day grace period 
from the time the appeal was certified to the Board.  See 38 
C.F.R.  
§ 20.1304 (2007).  The additional evidence is from the 
veteran's period of active duty service.  Under 38 C.F.R. 
§ 20.1304(c), additional pertinent evidence must be referred 
to the agency of original jurisdiction (AOJ) if such evidence 
is not accompanied by a waiver of AOJ jurisdiction.  In the 
present case, despite the lack of such waiver, the Board 
finds that this additional pertinent evidence does not need 
to be referred to the AOJ because the Board is fully allowing 
the benefit sought on appeal to which the evidence relates.  
Thus, the Board may consider this evidence without prejudice 
to the veteran.


FINDINGS OF FACT

1.  The competent medical evidence of record establishes that 
it is at least as likely as not that asthma was initially 
manifested during the veteran's period of active service with 
a continuity of symptomalogy thereafter.

2.  Throughout the rating period on appeal, the veteran's 
migraine headaches are productive of impairment comparable to 
characteristic prostrating attacks averaging once a month, 
but they are not productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  Asthma was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  The criteria for an initial 30 percent rating, but no 
more, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.124a, Diagnostic Code 8100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefit sought.  Because 
the Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

With regard to the increased rating claim, the veteran is 
appealing the initial rating assignment as to her migraine 
headaches disability.  In this regard, because the February 
2005 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  Her filing of a notice of disagreement as to 
the February 2005 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 490, 493.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case, under the heading "Pertinent Laws; 
Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the migraine 
headaches disability at issue (38 C.F.R. § 4.124a, DC 8100), 
and included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial noncompensable 
evaluation that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

Inasmuch as the decision herein grants service connection for 
asthma (the full benefit sought on appeal), further 
development with regard to VA's duties to notify and assist 
as to the claim would serve no useful purpose.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claims.  The Board has carefully 
reviewed her statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate these claims has been obtained.

Legal criteria and analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

I.  Service connection- asthma

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty 
in active military service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R.  
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board has thoroughly reviewed the record and has 
determined that service-connection is warranted for asthma.  
The Board finds that with resolution of doubt in the 
veteran's favor, the appellant has shown by continuity of 
symptomalogy that her currently manifested asthma is causally 
or etiologically related to her period of active service.  
The reasons for this decision will be discussed below.

Regarding a current disability, the record contains private 
medical evidence from Dr. S.H., dated in January 2005.  Dr. 
S.H. noted that there was no evidence of active asthma at 
that time and that asthma was not detected with an exercise 
challenge.  However, Dr. S.H. also stated that the veteran 
would be referred to the University of Missouri for a 
methacholine inhalation challenge.  Later the same month, a 
final report of the veteran's methacholine challenge test 
revealed a positive impression.  Further, a bronchochallenge 
report, also dated in January 2005, notes a diagnosis of 
asthma.  With resolution of doubt in favor of the veteran, 
the Board finds that the first requirement of a service 
connection claim, that of a current disability, has been 
satisfied.  

The veteran's April 1997 enlistment examination was normal in 
all pertinent areas and her enlistment report of medical 
history also revealed no asthma related complaints.  See also 
Letter from M.P.C. M.D., dated in April 2004 (noting that 
upon interviewing the veteran and reviewing her chart, the 
physician found no evidence of pre-Air Force asthma and clear 
evidence of asthma after she matriculated to the Air Force).  
A November 2003 telephone consultation record reveals that 
the veteran was tested for asthma with a methacholine 
challenge and was positive.  It was also noted that she "now 
requir[ed] MEB [medical evaluation board]."  The assessment 
was a new diagnosis of asthma, mild intermittent.  It was 
further noted that a registered nurse would be contacted to 
update the veteran with asthma education.  A December 2003 
clinic record notes that the veteran presented to complete a 
medical evaluation board secondary to a recent diagnosis of 
asthma.  It was noted that the veteran has had a history of 
allergic rhinitis since she was a young child.  For the 
1990s, she had been taking allergy shots which have provided 
good relief from her symptoms.  Apparently, while moving from 
England earlier in 2003, her allergy shots/medications were 
lost so she was referred for repeat allergy testing.  Due to 
a past history of severe histamine reactions, she had 
pulmonary function tests (PFTs) and a new diagnosis of asthma 
was made at that time.  The veteran reported she did have 
some shortness of breath and intermittent wheezing with 
severe allergies over the years.  Objective examination of 
the lungs revealed that they were clear to auscultation, 
bilaterally.  The assessment was new diagnosis of asthma and 
history of allergic rhinitis.

A February 2004 clinic note indicates an assessment of 
"history of recently diagnosed asthma-doing well overall, 
pending appeal to medical evaluation board."  See also 
Physical Profile, dated in December 2003 and February 2004 
(noting a diagnosis of asthma and a pending MEB appeal); 
Clinic Note, dated in April 2004 (noting that the veteran has 
asthma that was well controlled).  The veteran's DD Form 214 
reflects the reason for separation as "Disability, Existed 
Prior to Service, PEB."  

Further, as noted above, the record overwhelmingly seems to 
indicate that the veteran went before a medical evaluation 
board (MEB)/physical evaluation board (PEB) and was 
discharged from service due to her asthma.  A review of the 
record does not reveal that the report of the MEB/PEB is 
located in the veteran's claims file.  However, as the Board 
is granting the full benefit sought on appeal, there is no 
prejudice to veteran.

In her substantive appeal, received in June 2006, the veteran 
noted that she was medically discharge from the military 
because of her asthma and that she had a PFT, which indicated 
a slight increase in her asthma.  In this regard, the January 
2005 private medical record from Dr. S.H. indicates that the 
veteran reported her asthma to be mild and that she took 
decongestants.  

In view of the foregoing, the Board finds that there has been 
no definitive dissociation, by competent clinical evidence of 
record, of the manifestation with diagnosis of asthma in 
service from her current asthma.  Indeed, to the contrary, 
the competent evidence shows that upon clinical testing, the 
veteran was again diagnosed with asthma less than six months 
after her discharge from active service, which indicates a 
continuity of symptomalogy.  See 38 C.F.R. § 3.303(b); see 
also 38 C.F.R. § 3.380 (noting that a determination as to 
service incurrence of bronchial asthma must be on the whole 
evidentiary showing).  Therefore, with resolution of doubt in 
the veteran's favor, the Board finds that the evidence 
supports a grant of service connection for asthma.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



II.  Increased rating- migraine headaches

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran asserts that a higher initial rating is warranted 
for her service-connected migraine headaches.

The February 2005 rating decision on appeal granted service 
connection for migraine headaches, and assigned a 
noncompensable rating, effective August 3, 2004 (the day 
after separation from service).  The Board notes that the 
rating period on appeal is from August 3, 2004.  38 C.F.R. 
§ 3.400(b)(2) (2007).

The veteran's migraine headaches are rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, 
migraines with characteristic prostrating attacks averaging 
one episode in 2 months over the last several months warrant 
the assignment of a 10 percent evaluation.  A 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent and completely 
prostrating and prolonged attacks that produce severe 
economic inadaptability.  A noncompensable rating is 
warranted when there are less frequent attacks than that 
which would warrant a 10 percent rating.  The rating criteria 
do not define "prostrating," nor has the Court.  See, e.g., 
Fenderson, 12 Vet. App. at 126-27 (in which the Court quotes 
Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack).  

A review of the complete record shows that the veteran has a 
history of severe headaches, dating back to 1999 while she 
was in service.  

Upon VA examination in November 2004, the veteran reported 
that her headaches are constant in nature, as a baseline, and 
that she has a migraine every two to three weeks.  The 
veteran reported that when she has a migraine, she will ask 
someone to follow her home from work.  Once home she reported 
taking Midrin, going into a dark room, and sleeping for 
relief.  Upon physical examination, the veteran was alert, 
oriented, and cooperative with the VA examiner.  The VA 
examiner noted no pain on palpation of the ethmoid, 
maxillofacial, or frontal sinuses.  The veteran stated that 
she had a mild headache that day, which was not a migraine 
and was rated by her as 3 out of 10.  The VA examiner 
diagnosed the veteran with migraine cephalgia treated times 
two in 1999 and 2003 with report of recurrence every two to 
three weeks not requiring emergency room (ER) evaluation or 
medical intervention, relieved with medication and sleep.  
Additionally, in her substantive appeal, received in June 
2006, the veteran stated that she chose not to "sit for 
hours" in the ER or a doctor's office when she could go home 
and implement self-treatment as previously described.  

Accordingly, with resolution of doubt in the veteran's favor, 
the Board finds that the veteran's service-connected migraine 
headaches are productive of disability comparable to no more 
than the criteria for a 30 percent rating based on 
prostrating-like attacks occurring, on average, once a month.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The evidence of 
record does not indicate that the veteran's service-connected 
migraine headache symptomatology has changed significantly 
since the effective date of service connection.  As such, 
staged ratings are not applicable.  Fenderson, 12 Vet. App. 
at 125-26.  The Board finds that the criteria for the next-
higher 50 percent rating is not warranted as the record 
reflects that she is working full-time, so there is no severe 
economic inadaptability.

The Board has also considered whether the veteran is entitled 
to an increased initial rating at any time during the rating 
period on appeal through application of an alternate 
diagnostic code.  However, no other diagnostic code is more 
appropriate for rating the veteran's migraine headache 
disability.  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the record reflects 
that the veteran is employed full time with some time missed 
due to her migraine headaches.  The Board finds that the 
rating schedule accounts for such time lost from work.  As 
the evidence of record reveals a disability picture that is 
adequately contemplated by the rating schedule, referral for 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Thun v. Peake, 22 Vet. App. 111, 114 (2008).




ORDER

Entitlement to service connection for asthma is granted.

Entitlement to an initial rating of 30 percent for migraine 
headaches is granted, subject to the applicable law governing 
the award of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


